UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAVARES HOBBS, RICARDO BELL, and
ROBERT SHAW, on behalf of themselves and all
others similarly situated,

Plaintiffs,
-against-
KNIGHT-SWIFT TRANSPORTATION
HOLDINGS, INC., and SWIFT
TRANSPORTATION CO. OF ARIZONA, LLC,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _6/24/2021

 

21 Civ. 1421 (AT)

ORDER

The Court is in receipt of the parties’ joint letter dated June 22, 2021. ECF No. 41.
Accordingly, the conference scheduled for June 29, 2021, is ADJOURNED sine die pending
resolution of Defendants’ motion to dismiss and strike, ECF No. 40.

SO ORDERED.

Dated: June 24, 2021
New York, New York

O-

ANALISA TORRES
United States District Judge
